DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Danielle Gross on 03/23/2021.
The application has been amended as follows: 
Claim 13, inserted: --The method of claim 1, wherein at least a portion of the top surface and at least a portion of the bottom surface are plated with a conductive material at least at locations surrounding the plurality of through holes.—

Reasons for Allowance
Claims 1-8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Applicant’s amendments and arguments are compelling to overcome the 103 rejection to Deatt et al. (US 2005/0235482 A1) IVO Hsu et al. (US 2010/0302745 A1). Hsu does not cure the deficiencies of Deatt, because Hsu discloses one connector passing through multiple holes, based upon the intended method of sewing the module on a fabric substrate.  On the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729